Exhibit 99.12 QUEPASA CORPORATION 324 Datura Street, Suite 14 West Palm Beach, Florida 33401 December 14, 2010 Dear Investors: This is being provided to all investors in the Quepasa Corporation Private Placement.The Securities Purchase Agreement is being amended as reflected below: 1.Section 1(f)(i) shall be revoked and replaced with the following: (i)Up to 2,000,000 shares are being offered and may be sold (the “Maximum”). 2.The following shall be added to the end of Section 2(a): Notwithstanding the forgoing, the Closing will occur on December 20, 2010. 3.The following shall be added to the end of Section 8(g): Provided, however, the Purchasers commitment and the purchase price cannot be increased without the Purchaser’s consent. 4.The following shall be added to the end of Section 8(m): Notwithstanding the forgoing, this Section 8(m) does not apply to any Purchaser required by SEC rules or regulations to file a Form 3, Form 4, Schedule 13D and/or Schedule 13G or any amendment(s) to any such Form or Schedule. If you are agreeable to the preceding, please sign below. Sincerely, Michael Matte Chief Financial Officer AGREED AND ACCEPTED: [Print Name] [Sign Name] [Print Title, if applicable]
